Case 2:19-cv-08612-PSG-JC Document 157-16 Filed 09/14/20 Page 1 of 12 Page ID
                                  #:3086




                                    Exhibit 9
                Relman Firm’s First Set of Requests for Production to Ms. Ling
     Case 2:19-cv-08612-PSG-JC Document 157-16 Filed 09/14/20 Page 2 of 12 Page ID
                                       #:3087


 1   Ryan H. Weinstein (Bar No. 240405)
 2   rweinstein@cov.com
     COVINGTON & BURLING LLP
 3   1999 Avenue of the Stars, Suite 3500
 4   Los Angeles, California 90067-4643
     Telephone: + 1 (424) 332-4800
 5   Facsimile: + 1 (424) 332-4749
 6
     Benjamin J. Razi (admitted pro hac vice)
 7   brazi@cov.com
 8   Andrew Soukup (admitted pro hac vice)
     asoukup@cov.com
 9   Steven Winkelman (admitted pro hac vice)
10   swinkelman@cov.com
     COVINGTON & BURLING LLP
11   One CityCenter
12   850 Tenth Street, NW
     Washington, DC 20001-4956
13   Telephone: + 1 (202) 662-6000
14
     Attorneys for Plaintiff / Counter-Defendant
15   RELMAN COLFAX PLLC
16
17                              UNITED STATES DISTRICT COURT
18                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
19                                        WESTERN DIVISION
20
21                                                             Case No. 2:19-cv-08612-PSG-JC
      RELMAN, DANE & COLFAX PLLC,
22
            Plaintiff,                                         RELMAN COLFAX PLLC’S FIRST
23                                                             SET OF REQUESTS FOR
24          v.                                                 PRODUCTION DIRECTED TO MEI
                                                               LING
25    FAIR HOUSING COUNCIL OF SAN
26    FERNANDO VALLEY AND MEI LING,                            Judge: Hon. Philip S. Gutierrez
27          Defendants.
28


                 RELMAN COLFAX PLLC’S FIRST SET OF REQUESTS FOR PRODUCTION DIRECTED TO MEI LING
     Case 2:19-cv-08612-PSG-JC Document 157-16 Filed 09/14/20 Page 3 of 12 Page ID
                                       #:3088


 1    MEI LING,
 2
            Counter-Claimant,
 3
 4          v.
 5    RELMAN, DANE & COLFAX PLLC,
 6
            Counter-Defendant.
 7
 8
 9         Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Plaintiff and
10   Counter-Defendant Relman Colfax PLLC (the “Relman Firm”) hereby propounds its
11   First Set of Requests for Production upon Defendant and Counter-Claimant Mei Ling
12   (“Ms. Ling”). Ms. Ling shall serve a written response to these requests and produce
13   responsive Documents at the offices of Covington & Burling LLP, One CityCenter, 850
14   Tenth Street NW, Washington, DC 20001, within thirty (30) days from the date of
15   service of these requests.
16                                             DEFINITIONS
17         Notwithstanding any definition below, each word, term, or phrase used in these
18   requests is intended to have the broadest meaning permitted under the Federal Rules of
19   Civil Procedure.
20         1.     “Relman Firm” means Relman Colfax PLLC (formerly known as Relman,
21   Dane & Colfax PLLC) and its employees or representatives.
22         2.     “Agreement” or “Agreements” means the retainer agreements between the
23   Relman Firm and You, which You executed on December 8, 2010.
24         3.     “Communication” means the transmittal of information by any means (in the
25   form of facts, ideas, inquiries, or otherwise), including verbally, in writing, by email, by
26   text message, by messaging app, or via social media.
27
28

                                                        1
                  RELMAN COLFAX PLLC’S FIRST SET OF REQUESTS FOR PRODUCTION DIRECTED TO MEI LING
     Case 2:19-cv-08612-PSG-JC Document 157-16 Filed 09/14/20 Page 4 of 12 Page ID
                                       #:3089


 1         4.     “Complaint” means the Complaint filed by the Relman Firm in this action,
 2   Relman, Dane & Colfax PLLC v. Fair Housing Council of San Fernando Valley, et al.,
 3   No. 2:19-cv-08612 (C.D. Cal.).
 4         5.     “FHC” means Fair Housing Counsel of San Fernando Valley, and its agents,
 5   employees, representatives, and all Persons currently or previously acting or purporting
 6   to act on its behalf, excluding the Relman Firm.
 7         6.     “FCA Action” means United States ex rel. Mei Ling v. City of Los Angeles,
 8   et al., No. 2:11-cv-00974-PSG-JC (C.D. Cal.).
 9         7.     “Section 504 Action” means Independent Living Center of Southern
10   California v. City of Los Angeles, et al., No. 2:12-cv-00551-FMO-PJW (C.D. Cal.).
11         8.     “City” means the city of Los Angeles, California and its employees or
12   representatives.
13         9.     “CRA” means the Community Redevelopment Agency of the City of Los
14   Angeles and its employees or representatives.
15         10.    “Document” means documents or electronically stored information
16   consistent with the scope set forth in Rule 34(a) of the Federal Rules of Civil Procedure,
17   and includes (i) writings, drawings, graphs, charts, photographs, notes, sound recordings,
18   images, and other data or data compilations; (ii) the original of any document, a copy of
19   the original, or all versions of any document that are not identical to the original; and (iii)
20   all material transmitted or accessed via any electronic device, including e-mails, e-
21   documents, electronic data or databases, electronic messages, website postings, and
22   current or historical web pages.
23         11.    “Person” means any natural person, corporation, proprietorship, partnership,
24   joint venture, association, firm or entity recognized in law, and shall include the owners,
25   officers, directors, agents, trustees, parents, subsidiaries, affiliates, assigns, predecessors
26   and successors of such person.
27         12.    “relate to” means concerns, involves, or arises from.
28

                                                        2
                  RELMAN COLFAX PLLC’S FIRST SET OF REQUESTS FOR PRODUCTION DIRECTED TO MEI LING
     Case 2:19-cv-08612-PSG-JC Document 157-16 Filed 09/14/20 Page 5 of 12 Page ID
                                       #:3090


 1         13.    “relating to” means concerning, reflecting, referring to, describing,
 2   evidencing, proving, disproving, summarizing, containing, analyzing, explaining,
 3   mentioning, discussing, describing, supporting, or constituting.
 4         14.    “You” and “Your” mean Mei Ling, her agents, representatives, and all
 5   Persons currently or previously acting or purporting to act on her behalf, excluding the
 6   Relman Firm.
 7                                           INSTRUCTIONS
 8         1.     If there are no Documents in Your possession, custody, or control that are
 9   responsive to a particular request, You should so state in Your response to each request.
10          2.    If any Documents responsive to these requests are known by You to exist
11   but are not in Your possession, custody, or control, identify those Documents and the
12   Person who has possession, custody, or control of them.
13         3.     In construing these requests:
14                (a) the singular shall be deemed to include the plural and vice versa, so as to
15                    make each request inclusive rather than exclusive;
16                (b) the word “and” shall be deemed to include the disjunctive “or” and vice
17                    versa, so as to make each request inclusive rather than exclusive;
18                (c) the past tense shall be construed to include the present and future tenses
19                    and vice versa, so as to make each request inclusive rather than
20                    exclusive; and
21                (d) the terms “each,” “every,” “all,” and “any,” whether used separately or
22                    together, shall be interpreted to encompass all Documents, materials,
23                    events, incidents, Persons, or information responsive to the request in
24                    which those terms appear.
25         4.     If You withhold any Communication or Document requested on the ground
26   that you claim is it is privileged or otherwise protected from disclosure, You shall:
27                (a) identify such Communication or Document;
28

                                                       3
                 RELMAN COLFAX PLLC’S FIRST SET OF REQUESTS FOR PRODUCTION DIRECTED TO MEI LING
     Case 2:19-cv-08612-PSG-JC Document 157-16 Filed 09/14/20 Page 6 of 12 Page ID
                                       #:3091


 1                (b) identify each Person who participated in or was a party to such
 2                    Communication or has seen, received, or otherwise had in their
 3                    possession such Document;
 4                (c) identify the date on which the Communication occurred and/or the
 5                    Document was created or transmitted; and
 6                (d) identify the claim of privilege You are asserting, and briefly state the
 7                    basis upon which the claim of privilege rests.
 8         5.     These requests are continuing in nature and require supplemental responses
 9   as provided by Rule 26(e) of the Federal Rules of Civil Procedure in the event You obtain
10   or discover additional relevant information or Documents between the time of the initial
11   response to these requests and the time of the final disposition of this action.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        4
                  RELMAN COLFAX PLLC’S FIRST SET OF REQUESTS FOR PRODUCTION DIRECTED TO MEI LING
     Case 2:19-cv-08612-PSG-JC Document 157-16 Filed 09/14/20 Page 7 of 12 Page ID
                                       #:3092


 1                                REQUESTS FOR PRODUCTION
 2   REQUEST FOR PRODUCTION NO. 1
 3         All Documents and Communications relating to the Agreements, including, but not
 4   limited to, Your understanding and/or interpretation of the Agreements.
 5   REQUEST FOR PRODUCTION NO. 2
 6         All Documents and Communications relating to Your decision to hire the Relman
 7   Firm to represent You in the FCA Action.
 8   REQUEST FOR PRODUCTION NO. 3
 9         All Documents and Communications relating to Your decision to terminate the
10   Relman Firm as Your counsel in the FCA Action.
11   REQUEST FOR PRODUCTION NO. 4
12         All Documents and Communications relating to any decision You made (or
13   considered making, but did not make) to retain or change counsel in the FCA Action.
14   REQUEST FOR PRODUCTION NO. 5
15         All Documents and Communications relating to the FCA Action, including, but not
16   limited to, the Relman Firm’s performance in the FCA Action and Your assessment of
17   the Relman Firm’s performance.
18   REQUEST FOR PRODUCTION NO. 6
19         All fee agreements You have entered into with any law firm and/or lawyer (besides
20   the Relman Firm) relating to the FCA Action.
21   REQUEST FOR PRODUCTION NO. 7
22         All Documents and Communications related to all fee agreements You entered into
23   (or considering entering into, but did not) related to the FCA Action.
24   REQUEST FOR PRODUCTION NO. 8
25         All Documents and Communications relating to any actual or potential settlement
26   of the FCA Action including, but not limited to, any Documents and Communications
27   exchanged between You and any other Person relating to the potential settlement of the
28   FCA Action, any Documents and Communications relating to an award of attorney’s fees

                                                       5
                 RELMAN COLFAX PLLC’S FIRST SET OF REQUESTS FOR PRODUCTION DIRECTED TO MEI LING
     Case 2:19-cv-08612-PSG-JC Document 157-16 Filed 09/14/20 Page 8 of 12 Page ID
                                       #:3093


 1   in connection with the FCA Action, and the final settlement agreement between You and
 2   the CRA in the FCA Action.
 3   REQUEST FOR PRODUCTION NO. 9
 4         All Communications, and all Documents reflecting any such Communications,
 5   between You and the Relman Firm.
 6   REQUEST FOR PRODUCTION NO. 10
 7         All Documents and Communications related to any actual, anticipated, or
 8   requested award of attorney’s fees in the FCA Action.
 9   REQUEST FOR PRODUCTION NO. 11
10         All Communications, and all Documents reflecting any such Communications,
11   between You and the FHC relating to the FCA Action, the Section 504 Action, the
12   Relman Firm, or your decision to retain or change counsel in the FCA Action.
13   REQUEST FOR PRODUCTION NO. 12
14         All Communications, and all Documents reflecting any such Communications,
15   between You and counsel for the United States related to the FCA Action, the Section
16   504 Action, the Relman Firm, or Your decision to retain or change counsel in the FCA
17   Action.
18   REQUEST FOR PRODUCTION NO. 13
19         All Communications, and all Documents reflecting any such Communications,
20   between You and the City and/or the CRA (or their counsel) related to the FCA Action,
21   the Section 504 Action, the Relman Firm, or your decision to retain or change counsel in
22   the FCA Action.
23   REQUEST FOR PRODUCTION NO. 14
24         To the extent not encompassed by any previous request, all Documents and
25   Communications between You and any other entity, including the FHC and the United
26   States, relating to this case or the FCA Action.
27
28

                                                       6
                 RELMAN COLFAX PLLC’S FIRST SET OF REQUESTS FOR PRODUCTION DIRECTED TO MEI LING
     Case 2:19-cv-08612-PSG-JC Document 157-16 Filed 09/14/20 Page 9 of 12 Page ID
                                       #:3094


 1   REQUEST FOR PRODUCTION NO. 15
 2            All Documents and Communications related to Your allegation that the Relman
 3   Firm had a conflict of interest while representing You and/or other parties in the FCA
 4   Action and/or the 504 Action including, but not limited to, all Documents and
 5   Communications related to the following allegations:
 6            (1) “[T]he contingency fee agreement upon which Relman bases its claim is
 7   invalid based on a conflict of interest caused by the plaintiff’s simultaneous
 8   representation of clients with potential or actual adverse interests without obtaining a
 9   proper conflict waiver.” Ling’s First Am. Answer, Affirmative Defenses, & Countercls.,
10   ECF No. 85 at ¶ 72.
11            (2) “[Plaintiff[] deliberate[ly] attempt[ed] to undermine the value of [Ms. Ling’s]
12   case, in the hopes of advancing the firm’s own interests in a separate lawsuit.” Mot.
13   Dismiss, ECF No. 22-1 at 8.
14            (3) “Relman’s representation of the FHC and two additional parties in the Section
15   504 action directly and detrimentally impacted Ling's prosecution of her FCA case.” Id.
16   at 14.
17            (4) “Relman’s concealment of its Section 504 litigation tactics led to the
18   termination of Plaintiff’s representation of Ling in the FCA case.” Id.
19   REQUEST FOR PRODUCTION NO. 16
20            All Documents and Communications related to Your allegation that the Relman
21   Firm breached a fiduciary duty to You during the FCA Action and/or 504 Action
22   including, but not limited to, all Documents and Communications related to the following
23   allegations:
24            (1) “[T]he contingency fee agreement upon which Relman bases its claim is
25   invalid based on Relman’s breaches of fiduciary duty to Ling.” Ling’s First Am. Answer,
26   Affirmative Defenses, & Countercls., ECF No. 85 at ¶ 73.
27
28

                                                          7
                    RELMAN COLFAX PLLC’S FIRST SET OF REQUESTS FOR PRODUCTION DIRECTED TO MEI LING
     Case 2:19-cv-08612-PSG-JC Document 157-16 Filed 09/14/20 Page 10 of 12 Page ID
                                        #:3095


 1           (2) “Relman[] disclos[ed] . . . the sealed Qui Tam complaint in Case No. 11-cv-
 2    00974 to two of Relman’s Case No. 12-CV-00551 co-plaintiff clients . . . without Ling’s
 3    knowledge or consent.” Id.
 4           (3) “Relman[] false[ly] represent[ed] to co-relator FHC that Ling had approved a
 5    ‘side agreement,’ in which Relman also urged ‘FHC’ to not oppose the City of Los
 6    Angeles’ ‘political reasons’ based attempt to obtain a ‘credit’ in the [FCA Action] for the
 7    amount of the City of L.A.’s settlement in [the 504 Action].” Id.
 8           (4) “Relman[] advocat[ed] against Ling’s interests to advance the interests of the
 9    City of L.A., and Relman’s co-plaintiff clients in [the 504 Action], without Ling’s
10    knowledge or informed consent. . . .” Id.
11           (5) “The Relman Firm concealed facts material to [Ms. Ling’s] recovery in [the
12    FCA Action] to secure $16,000,000 in attorney’s fees and costs in a related case.” Mem.
13    & P. & A. Supp. Mei Ling’s Consent to Leave & Objection to Notice of Lien, FCA
14    Action ECF No. 103 at 2.
15           (6) “At no point during or after its representation of Ms. Ling did the Relman Firm
16    ever disclose to her or co-counsel for Ms. Ling that the City made this request for a
17    ‘credit’ or that the Relman Firm recommended the Fair Housing Council not object to it.”
18    Id. at 4.
19           (7) “[Relman]'s breach of loyalty and fidelity to me and to my case was the
20    primary motivating factor for my termination of [Relman’]’s representation.” Ling Decl.
21    Supp. Mot. Dismiss, ECF No. 22-2 at 7.
22    REQUEST FOR PRODUCTION NO. 17
23           All Documents and Communications related to Your allegation that You have been
24    harmed by the Relman Firm’s alleged conduct including, but not limited to, all
25    Documents and Communications related to the following allegations:
26           (1) “Ling was harmed by Relman’s conduct . . . .” Ling’s First Am. Answer,
27    Affirmative Defenses, & Countercls., ECF No. 85 at ¶ 127.
28           (2) “Relman has received a benefit at the expense of Ling.” Id. at ¶ 129.

                                                         8
                   RELMAN COLFAX PLLC’S FIRST SET OF REQUESTS FOR PRODUCTION DIRECTED TO MEI LING
     Case 2:19-cv-08612-PSG-JC Document 157-16 Filed 09/14/20 Page 11 of 12 Page ID
                                        #:3096


 1           (3) “Ling was deprived of the benefits of her fiduciary relationship [with]
 2    Relman . . . .” Id. at ¶ 131.
 3           (4) “[I was] irreparably harmed by [the Relman Firm] in 2011-2012 . . . .” Decl.
 4    Mei Ling Supp. Opp’n Mot. Withdraw, FCA Action ECF No. 271-1 at 7.
 5    REQUEST FOR PRODUCTION NO. 18
 6           All discovery material related to this litigation obtained from any party or any
 7    nonparty to this litigation including, but not limited to, any discovery materials you
 8    received from the FHC.
 9    REQUEST FOR PRODUCTION NO. 19
10           To the extent not encompassed by any other request, all Documents and
11    Communications on which You intend to rely for any purpose in this litigation, including
12    to establish any claim or defense in this litigation or to use at any deposition or hearing
13    (including for impeachment purposes).
14
15     DATED: February 5, 2020                 COVINGTON & BURLING LLP

16
17
                                               By: /s/ Ryan H. Weinstein
18                                                   RYAN H. WEINSTEIN
19                                                   BENJAMIN J. RAZI
                                                     ANDREW SOUKUP
20                                                   STEVEN WINKELMAN
21
                                               Attorneys for Plaintiff/Counter-Defendant
22                                             RELMAN COLFAX PLLC
23
24
25
26
27
28

                                                         9
                   RELMAN COLFAX PLLC’S FIRST SET OF REQUESTS FOR PRODUCTION DIRECTED TO MEI LING
     Case 2:19-cv-08612-PSG-JC Document 157-16 Filed 09/14/20 Page 12 of 12 Page ID
                                        #:3097


 1                                   CERTIFICATE OF SERVICE
 2                I hereby certify that on February 5, 2020, a true and correct copy of Plaintiff
 3    and Counter-Defendant the Relman Firm’s First Set of Requests for Production
 4    Directed to Mei Ling were served on the following by the means set forth below:
 5
 6    via overnight mail:                                     via electronic mail:
      Mei Ling                                                Donald R. Warren
 7    6750 Whitsett Ave. #310                                 Phillip E. Benson
 8    North Hollywood, California 91606.                      WARREN - BENSON LAW GROUP
                                                              7825 Fay Ave. Ste. 200
 9                                                            La Jolla, CA 92037
10                                                            donwarren@warrenbensonlaw.com
                                                              philbenson@warrenbensonlaw.com
11
12                                                            Attorneys for Fair Housing Council of
                                                              San Fernando Valley
13
14
15
16     DATED: February 5, 2020

17
18
                                              By:
19                                                   William J. Jarboe
20
21
22
23
24
25
26
27
28

                                                       10
                  RELMAN COLFAX PLLC’S FIRST SET OF REQUESTS FOR PRODUCTION DIRECTED TO MEI LING
